                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

 MARK A. MCCONNAUGHY,                           :   Case No. 3:21-cv-141
                                                :
        Plaintiff,                              :
                                                :   District Judge Michael J. Newman
 vs.                                            :
                                                    Magistrate Judge Peter B. Silvain, Jr.
                                                :
 JEANETTA,                                      :
                                                :
        Defendant.                              :
                                                :


                                            ORDER


       This matter is presently before the Court upon Plaintiff’s Motion for Disclosure of

Defendant’s Full Name (Doc. #4). Plaintiff seeks a Court order requiring CareSource of Dayton,

Ohio to divulge the full name of Defendant Jeanetta, an employee of CareSource. CareSource is

not a party and has not been served with any process. Accordingly, this Court lacks authority to

issue the requested order.

       Accordingly, Plaintiff’s Motion for Disclosure of Defendant’s Full Name (Doc. #4) is

DENIED.

June 29, 2021                                        s/Peter B. Silvain, Jr.
                                                     Peter B. Silvain, Jr.
                                                     United States Magistrate Judge
